— In an action for an annulment of a marriage and ancillary relief, the plaintiff husband, appeals from so much of an order of the Supreme Court, Putnam County (Braatz, J.), dated March 18, 1983, as denied his cross motion for summary judgment annulling the marriage, f Order reversed insofar as appealed from, without costs or disbursements, and, upon searching the record, complaint dismissed, without prejudice to the resolution of the request for ancillary relief in the action bearing Westchester County index No. 3343/82. H The respondent wife previously sued the appellant husband for a divorce and ancillary relief in the Supreme Court, Westchester County, in which action the husband’s amended answer asserted as an affirmative defense the fact that at the time of the ceremonial marriage of the parties the wife was not free to marry. We have examined the papers in the divorce action currently on file in the office of the County Clerk of Westchester County bearing index No. 3343/82 and we take judicial notice of the contents thereof (see Graffeo v Brenes, 85 AD2d 656; Grady v Utica Mut. Ins. Co., 69 AD2d 668, 671, n 1; Richardson, Evidence [Prince, 10th ed], §§ 14, 30). A judgment dated July 23, 1982, was entered after trial of the divorce action. It sustained the husband’s affirmative defense, adjudged, inter alia, that the marriage between the parties was “void”, and provided that in the event that they were not able to agree as to the resolution of the ancillary issues of child custody, visitation, support, etc., either party might obtain a trial of those issues by filing a note of issue and paying the appropriate fees. Since the marriage between the parties was annulled by the judgment dated July 23,1982, and since the parties may resolve the ancillary issues between them in the prior action, Special Term should have searched the record on the husband’s cross motion for summary judgment in this annulment action, and should thereupon have dismissed the complaint, without prejudice to resolution of the request for ancillary relief in the action bearing Westchester County index No. 3343/82. Rubin, J. P., Boyers, Lawrence and Eiber, JJ., concur.